
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 966
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mr. Burgess submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Calling on the President and the Secretary
		  of Education to fire Kevin Jennings from his post as Safe Schools
		  Czar.
	
	
		Whereas, on December 11, 2009, The Washington Times
			 reported that Kevin Jennings was involved in promoting a reading list for
			 children 13 years old or older that made the most explicit sex between children
			 and adults seem normal and acceptable;
		Whereas recorded tapings from conferences previously
			 sponsored by Kevin Jennings had presenters explicitly conveying to adolescents
			 certain types of sexual behavior;
		Whereas Kevin Jennings has praised Harry Hay, a vocal
			 supporter of the North American Man Boy Love Association (NAMBLA); and
		Whereas Kevin Jennings in his capacity as Safe
			 Schools Czar may not promote criminal behavior: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)considers the
			 behavior of a Safe Schools Czar promoting sexual relationships
			 between adults and children reprehensible;
			(2)supports the
			 belief that any and all who occupy the position of Safe Schools
			 Czar should not promote criminal behavior; and
			(3)calls on the
			 President and the Secretary of Education to find an immediate replacement for
			 Kevin Jennings.
			
